DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11025309. Although the claims at issue are not identical, they are not patentably distinct from each other because see below.

App. 17/334305
US 11025309
1.  A method for wireless communications by a wireless node, comprising: 

identifying one or more parameters for beamformed uplink reference signal 
transmission to a transmit receive point (TRP); 

 transmitting an uplink reference signal, wherein the uplink reference signal is beamformed in accordance with the one or more parameters;  and receiving, from the 
 




2.  The method of claim 1, wherein the one or more parameters comprise at least 
one of a beam direction, a rank, or a modulation and coding scheme (MCS). 
 
3.  The method of claim 1, wherein the one or more parameters comprise an 
adjustment relative to a beam direction of the beamformed uplink reference 
signal. 
 
4.  The method of claim 1, wherein the identifying is based on information 
received from the TRP. 
 
5.  The method of claim 4, wherein the information comprises an indication of a 
precoder matrix index. 
 
6.  The method of claim 4, wherein the information comprises interference 
information estimated by the TRP. 
 
7.  The method of claim 4, wherein the information is received via one of 
broadcast or groupcast signaling. 
 
8.  The method of claim 1, wherein the identifying comprises selecting a beam 
for transmitting the uplink reference signal based on at least one of a channel 
condition or a TRP interference profile. 
 
9.  The method of claim 1, wherein the identifying comprises selecting a beam 
direction for transmitting the uplink reference signal by cycling through a 
predefined codebook. 
 
10.  The method of claim 1, wherein the identifying comprises selecting a beam 

 
11.  The method of claim 1, wherein the uplink reference signal comprises one 
of a channel state information reference signal (CSI-RS) or a sounding 
reference signal (SRS). 
 
12.  The method of claim 1, further comprising: receiving, from the TRP, one of information about measured signal strength of the beamformed uplink reference signal or a change in measured signal strength of the beamformed uplink 
reference signal relative to a previously transmitted beamformed uplink 
reference signal; and adjusting a direction of beam phase adjustment based, at 
least in part, on the information. 
 
13.  A method for wireless communications by a transmit receive point (TRP), comprising: 

receiving, from a wireless node, a beamformed uplink reference signal; determining, based on the beamformed uplink reference signal, a value of one or more parameters for the wireless node to use in one or more subsequent beamformed uplink transmissions;  and signaling the value of the one or more parameters to the wireless node for use in beamforming one or more subsequent uplink transmissions. 
 



 14.  The method of claim 13, wherein the one or more parameters comprise at 
least one of a beam direction, a rank, or a modulation and coding scheme (MCS). 
 
15.  The method of claim 13, wherein signaling the value of the one or more 
parameters for use in beamforming one or more subsequent uplink transmissions 
comprises signaling indication of an adjustment relative to a beam direction 

 
  16.  The method of claim 13, further comprising: transmitting, to the wireless 
node, information identifying the one or more parameters for the beamformed 
uplink transmission. 
 
17.  The method of claim 16, wherein the information comprises an indication of 
a precoder matrix index. 
 
18.  The method of claim 16, wherein the information comprises interference 
estimation information estimated by the TRP. 
 
19.  The method of claim 16, wherein the information is transmitted via one of 
broadcast or groupcast signaling. 
 
20.  The method of claim 13, wherein determining the value of the one or more 
parameters comprises generating a down-selected set of beams for a group of 
wireless nodes based, at least in part, on mutual interference between wireless 
nodes in the group. 
 
21.  The method of claim 20, further comprising: selecting a modulation and 
coding scheme for the wireless node and one or more other wireless nodes based 
on the down-selected group of beams. 
 
22.  The method of claim 20, further comprising: receiving, from a neighbor 
TRP, information indicating that the wireless node is causing interference to 
the neighbor TRP; and excluding the wireless node from the group of wireless 
nodes. 
 

23.  The method of claim 22, wherein the information indicating that the 
wireless node is causing interference to the neighbor TRP is received via a 
backhaul link between the TRP and the neighbor TRP. 
 

configured to: identify one or more parameters for beamformed uplink reference signal transmission to a transmit receive point (TRP); transmit an uplink 
reference signal, wherein the uplink reference signal is beamformed in 
accordance with the one or more parameters; and receive, from the TRP in 
response to the uplink reference signal, signaling comprising an indication of 
the one or more parameters for use in one or more subsequent beamformed uplink 
transmissions; and a memory coupled to the processor. 
 




25.  The apparatus of claim 24, wherein the identifying is based on information 
received from the TRP. 
 
26.  The apparatus of claim 24, wherein the identifying comprises selecting a 
beam for transmitting the uplink reference signal based on at least one of a 
channel condition or a TRP interference profile. 
 
27.  The apparatus of claim 24, wherein the identifying comprises selecting a 
beam direction for transmitting the uplink reference signal by cycling through 
a predefined codebook. 
 
28.  An apparatus for wireless communications, comprising: a processor 
configured to: receive, from a wireless node, a beamformed uplink reference 
signal;  determine, based on the beamformed uplink reference signal, a value of 
one or more parameters for the wireless node to use in one or more subsequent 
beamformed uplink transmissions;  and signal the value of the one or more 
parameters to the wireless node for use in beamforming one or more subsequent 
uplink transmissions;  and a memory coupled to the processor. 





29.  The apparatus of claim 28, wherein determining the value of the one or 
more parameters comprises generating a down-selected set of beams for a group 
of wireless nodes based, at least in part, on mutual interference between 
wireless nodes in the group. 
 
30.  The apparatus of claim 29, wherein the processor is further configured to 
select a modulation and coding scheme for the wireless node and one or more 
other wireless nodes based on the down-selected group of beams. 



identifying one or more parameters for beamformed uplink reference signal 
transmission to a transmit receive point (TRP);  

transmitting an uplink reference signal, wherein the uplink reference signal is beamformed in accordance with the one or more parameters;  and receiving, from the 
change to be applied to a value of the one or more parameters used to beamform 
the uplink reference signal. 
 
    2.  The method of claim 1, wherein the one or more parameters comprise at 
least one of a beam direction, a rank, or a modulation and coding scheme (MCS). 
 
    3.  The method of claim 1, wherein the adjustments to the one or more 
parameters comprise an adjustment relative to a beam direction of the 
beamformed uplink reference signal. 
 
    4.  The method of claim 1, wherein the identifying is based on information 
received from the TRP. 
 
    5.  The method of claim 4, wherein the information comprises an indication 
of a precoder matrix index. 
 
    6.  The method of claim 4, wherein the information comprises interference 
information estimated by the TRP. 
 
    7.  The method of claim 4, wherein the information is received via one of 
broadcast or groupcast signaling. 
 
    8.  The method of claim 1, wherein the identifying comprises selecting a beam for transmitting the uplink reference signal based on at least one of a channel condition or a TRP interference profile. 
 
    9.  The method of claim 1, wherein the identifying comprises selecting a 
beam direction for transmitting the uplink reference signal by cycling through 
a predefined codebook. 
 
    10.  The method of claim 1, wherein the identifying comprises selecting a beam

 
    11.  The method of claim 1, wherein the uplink reference signal comprises 
one of a channel state information reference signal (CSI-RS) or a sounding 
reference signal (SRS). 
 
    12.  The method of claim 1, further comprising: receiving, from the TRP, 
one of information about measured signal strength of the beamformed uplink 
reference signal or a change in measured signal strength of the beamformed 
uplink reference signal relative to a previously transmitted beamformed uplink 
reference signal; and adjusting a direction of beam phase adjustment based, at 
least in part, on the information. 
 
    13.  A method for wireless communications by a transmit receive point (TRP), comprising: 

receiving, from a wireless node, a beamformed uplink reference signal; determining, based on the beamformed uplink reference signal, adjustments to one or more parameters for the wireless node to use in one or more subsequent beamformed uplink transmissions, the adjustments to the one or more parameters identifying a change to be applied to a value of the one 
or more parameters used to beamform the uplink reference signal;  and signaling 
the adjustments to the one or more parameters to the wireless node. 
 
    14.  The method of claim 13, wherein the one or more parameters comprise at 
least one of a beam direction, a rank, or a modulation and coding scheme (MCS). 
 
    15.  The method of claim 13, wherein the adjustments comprise an indication 
of an adjustment, for subsequent uplink transmissions, relative to a beam 
direction the wireless node used for the beamformed uplink reference signal. 
 



16.  The method of claim 13, further comprising: transmitting, to the 
wireless node, information identifying the one or more parameters for 
beamformed uplink transmission. 
 
    17.  The method of claim 16, wherein the information comprises an 
indication of a precoder matrix index. 
 
    18.  The method of claim 16, wherein the information comprises interference 
estimation information estimated by the TRP. 
 
    19.  The method of claim 16, wherein the information is transmitted via one 
of broadcast or groupcast signaling. 
 
    20.  The method of claim 13, wherein determining the adjustments to the one 
or more parameters comprises generating a down-selected set of beams for a 
group of wireless nodes based, at least in part, on mutual interference between 
wireless nodes in the group. 
 
    21.  The method of claim 20, further comprising: selecting a modulation and 
coding scheme for the wireless node and the one or more other wireless nodes 
based on the down-selected group of beams. 
 
    22.  The method of claim 20, further comprising: receiving, from a neighbor 
TRP, information indicating that the wireless node is causing interference to 
the neighbor TRP;  and excluding the wireless node from the group of wireless 
nodes. 
 
    23.  The method of claim 22, wherein the information indicating that the 
wireless node is causing interference to the neighbor TRP is received via a 
backhaul link between the TRP and the neighbor TRP. 
 

configured to: identify one or more parameters for beamformed uplink 
transmission to a transmit receive point (TRP), transmit an uplink reference 
signal, wherein the uplink reference signal is beamformed in accordance with 
the one or more parameters, and receive, from the TRP in response to the uplink 
reference signal, signaling comprising adjustments to the one or more 
parameters for use in one or more subsequent beamformed uplink transmissions, the adjustments to the one or more parameters identifying a change to be applied to a value of the one or more parameters used to beamform the uplink 
reference signal; and a memory coupled to the processor. 
 
    25.  The apparatus of claim 24, wherein the identifying is based on 
information received from the TRP. 
 
    26.  The apparatus of claim 24, wherein the identifying comprises selecting 
a beam for transmitting the uplink reference signal based on at least one of a 
channel condition or a TRP interference profile. 
 
    27.  The apparatus of claim 24, wherein the identifying comprises selecting 
a beam direction for transmitting the uplink reference signal by cycling 
through a predefined codebook. 
 
    28.  An apparatus for wireless communications, comprising: a processor 
configured to: receive, from a wireless node, a beamformed uplink reference 
signal, determine, based on the beamformed uplink reference signal, adjustments 
to one or more parameters for the wireless node to use in one or more for 
adjusting subsequent beamformed uplink transmissions, the adjustments to the 
one or more parameters identifying a change to be applied to a value of the one 
or more parameters used to beamform the uplink reference signal, and signal the 

coupled to the processor. 
 
    29.  The apparatus of claim 28, wherein determining the adjustments to the 
one or more parameters comprises generating a down-selected set of beams for a 
group of wireless nodes based, at least in part, on mutual interference between 
wireless nodes in the group. 
 
    30.  The apparatus of claim 28, wherein the processor is further configured 
to select a modulation and coding scheme for the wireless node and the one or 
more other wireless nodes based on the down-selected group of beams. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-9, 11-27 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2018/0034529) in view of Fodor (US 2017/0141823).

Therefore, taking the combined teaching of Hessler and Fodor as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of achieving effective and efficient beamforming. 

4.	Claims 13, 24 and 28 are similarly analyzed as claim 1 for obviousness reasons discussed above. 

5.	As per claim 2, Hessler in view of Fodor teaches the method of claim 1, wherein the one or more parameters comprise at least one of a beam direction, a rank, or a modulation and coding scheme (MCS) (Hessler, ¶0246).



7.	As per claim 3, Hessler in view of Fodor teaches the method of claim 1, wherein the one or more parameters comprise an adjustment relative to a beam direction of the beamformed uplink reference signal (Hessler, ¶0246).

8.	Claim 15 is similarly analyzed as claim 3 for obviousness reasons discussed above. 

9.	As per claim 4, Hessler in view of Fodor teaches the method of claim 1, wherein the identifying is based on information received from the TRP (Hessler, ¶0047 – 0051).

10.	Claims 16 & 25 are similarly analyzed as claim 4 for obviousness reasons discussed above. 

11.	As per claim 5, Hessler in view of Fodor teaches the method of claim 4, wherein the information comprises an indication of a precoder matrix index (Hessler, ¶0004).

12.	Claim 17 is similarly analyzed as claim 5 for obviousness reasons discussed above. 



14.	Claims 18 is similarly analyzed as claim 6 for obviousness reasons discussed above. 

15.	As per claim 7, Hessler in view of Fodor teaches the method of claim 4, wherein the information is received via one of broadcast or groupcast signaling (Hessler, Fig. 1 and related text). 

16.	Claims 19 is similarly analyzed as claim 7 for obviousness reasons discussed above. 

17.	As per claim 8, Hessler in view of Fodor teaches the method of claim 1, wherein the identifying comprises selecting a beam for transmitting the uplink reference signal based on at least one of a channel condition or a TRP interference profile (Hessler, ¶0004).

18.	Claim 26 is similarly analyzed as claim 8 for obviousness reasons discussed above. 



20.	As per claim 10, Hessler in view of Fodor teaches the method of claim 1, wherein the uplink reference signal comprises one of a channel state information reference signal (CSI-RS) or a sounding reference signal (SRS) (Hessler, ¶0004).

21.	As per claim 12, Hessler in view of Fodor teaches the method of claim 1, further comprising: receiving, from the TRP, one of information about measured signal strength of the beamformed uplink reference signal or a change in measured signal strength of the beamformed uplink reference signal relative to a previously transmitted beamformed uplink reference signal (Fodor, ¶0047); and adjusting a direction of beam phase adjustment based, at least in part, on the information (Fodor, ¶0047).

22.	As per claim 20, Hessler in view of Fodor teaches the method of claim 13, wherein determining the value of the one or more parameters comprises generating a down-selected set of beams for a group of wireless nodes based, at least in part, on mutual interference between wireless nodes in the group (Hessler, ¶0006, 0095). 

23.	Claim 28 is similarly analyzed as claim 20 for obviousness reasons discussed above. 



25.	Claim 29 is similarly analyzed as claim 21 for obviousness reasons discussed above. 

26.	As per claim 22, Hessler in view of Fodor teaches the method of claim 20, further comprising: receiving, from a neighbor TRP, information indicating that the wireless node is causing interference to the neighbor TRP; and excluding the wireless node from the group of wireless nodes (Hessler, ¶0006 0086 – 0088, 0095).

27.	As per claim 23, Hessler in view of Fodor teaches the method of claim 22, wherein the information indicating that the wireless node is causing interference to the neighbor TRP is received via a backhaul link between the TRP and the neighbor TRP (Hessler, ¶ 0095).

28.	Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2018/0034529) in view of Fodor (US 2017/0141823), and further in view of Kim (US 2017/0279502).

9.	As per claim 10, Hessler in view of Fodor teaches the method of claim 1 (see claim 1). Hessler in view of Fodor doesn’t explicitly mention wherein the identifying comprises selecting a beam direction for transmitting the uplink reference signal using cyclic delay diversity. However, it is well-known in the art to select beam direction for transmitting signal using cyclic delay diversity for the benefit of improve the diversity gain — see Kim US 2017/0279502 for example ¶0136-0137. Therefore, taking the
combined teaching of Hessler and Fodor and Kim as a whole, it would have
been obvious to one having ordinary skill in the art at the time of the
invention to implement the instant limitation for the benefit of improving
diversity gain.

30.	Claims 27 is similarly analyzed as claim 10 for obviousness reasons discussed above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637